Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 1 of 64 PagelD# 6

BUSH & TAYLOR, PC. ofce 757.935.5544

fax 757.935.5533
ATTORNEYS AT LAW www.bushtaylor.com

 

September 9, 2020

Via Hand Delivery

Gail P, Clayton, Clerk
Surry County Circuit Court
28 Colonial Trail, East
Surry, Virginia 23883

Re: Straight Line Drive, Inc. y. Lee Vanatta and Jitan Kuverji
Complaint
Surry County Circuit Court

Dear Ms. Clayton,

Please find enclosed an original Cover Sheet for F iling Civil Actions and
Complaint with exhibits, which I ask to be filed. A check in the amount of $342.00 is
enclosed for the filing fee in this case.

As the Defendants are located out of state, I will be engaging a private process
server to serve them. I have enclosed two additional copies of the pleadings to be
prepared for service of process. Once they are ready, please contact my office so that I

may arrange for pick-up and service by our private process server.

I appreciate your prompt attention to this matter. Should you have any questions,
please free to contact me at 757-935-5544,

Very truly yours,
ET
Fred D, Taylor
FDT/dgb

Ce: Straight Line Drive, Inc.

 

 

 

Enclosures
= EXHIBIT
2
g
fs
5
- SUFFOLK a VIRGINIA BEACH EASTERN SHORE
200 North Main Street 4445 Corporation Lane, Suite 205 109 Mason Avenue
Suffolk, VA 23434 Virginia Beach, Virginia 23462 Cape Charles, VA 23310

Location ONLY. No mail received here.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 2 of 64 PagelD# 7

 

 

 

 

COVER SHEET FOR FILING CIVIL ACTIONS Case No. ;
COMMONWEALTH OF VIRGINIA (CLERK’S OFFICE USE ONLY)
. iitsoninis SUSSER, County, seven Circuit Court
Straight Line Drive, Inc. v.HIn re: Lee Vanatta and Jitan Kuverji .
PLAINTIFF(S) DEFENDANT(S)

 

 

{, the undersigned [ ] plaintiff [ ] defendant [x] attorney for [x] plaintiff [ ] defendant hereby notify the Clerk of Court that I am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
[ ] Claim Impleading Third Party Defendant
[ ] Monetary Damages
[ ] No Monetary Damages
[ ] Counterclaim
[ ] Monetary Damages
[ ] No Monetary Damages
[ ] Cross Claim
[ ] Interpleader
[ ] Reinstatement (other than divorce or
driving privileges)
[ ] Removal of Case to Federal Court
Business & Contract
[ ] Attachment
‘{ ] Confessed Judgment
{ ] Contract Action
{ ] Contract Specific Performance
{ ] Detinue
{ ] Garnishment
Property
[ ] Annexation
'[ ] Condemnation
[ ] Ejectment
] Encumber/Sell Real Estate
] Enforce Vendor’s Lien
] Escheatment
J Establish Boundaries
]
J

[ ] Unlawful Detainer

} Mechanics Lien

Partition

Quiet Title

Termination of Mineral Rights

! Landlord/Tenant

Tort
} Asbestos Litigation
) Compromise Settlement
] Intentional Tort
] Medical Malpractice
] Motor Vehicle Tort
] Product Liability

] Wrongful Death
%] Other General Tort Liability

[
[
[
[
if
)
{
{
t)
{
[
[
[
[
[
[
[
b

[><] Damages in the amount of $ B96 2 TT 00 a cassesssnsnsomeersoe

seu 29/09/2020,

DATE

Fred D, Taylor, Esq.
* PRINT NAME

ADMINISTRATIVE LAW
[ ] Appeal/Judicial Review of Decision of
(select one)
[ ] ABC Board
[ ] Board of Zoning
[ ] Compensation Board
[ ] DMV License Suspension
[ ] Employee Grievance Decision
[ ] Employment Commission
{ ] Local Government
[ ] Marine Resources Commission
{ ] School Board
[ ] Voter Registration
[ ] Other Administrative Appeal
DOMESTIC/FAMILY
[ ] Adoption
[ ] Adoption — Foreign
[ ] Adult Protection
[ ] Annulment
{ ] Annulment — Counterclaim/Responsive
Pleading
{ } Child Abuse and Neglect — Unfounded
Complaint
[ ] Civil Contempt
[ }] Divorce (select one)
[ ] Complaint — Contested*
{ ] Complaint — Uncontested*
[ ] Counterclaim/Responsive Pleading
[ ] Reinstatement —
Custody/Visitation/Support/Equitable
Distribution
{ ] Separate Maintenance
[ ] Separate Maintenance Counterclaim

WRITS
[ ] Certiorari
[ ] Habeas Corpus
[ }] Mandamus
[ ] Prohibition
[ ] Quo Warranto

PROBATE/WILLS AND TRUSTS

[ ] Accounting
[ ] Aid and Guidance
[ ] Appointment (select one)
[ ] Guardian/Conservator
[ ] Standby Guardian/Conservator
[ ] Custodian/Successor Custodian (UTMA)
[ ] Trust (select one)
[ ] Impress/Declare/Create
[ ] Reformation
[ ] Will (select one)
[ ] Construe
[ ] Contested

MISCELLANEOUS

[ ] Amend Death Certificate
[ ] Appointment (select one)
[ ] Church Trustee
[ ] Conservator of Peace
[ ] Marriage Celebrant
[ ] Approval of Transfer of Structured
Settlement
{ ] Bond Forfeiture Appeal

[J Declaratory Judgment

[ ] Declare Death

{ ] Driving Privileges (select one)

[ ] Reinstatement pursuant to § 46.2427

[ ] Restoration — Habitual Offender or 3™
Offense

{ '] Expungement

{ ] Firearms Rights — Restoration

{ ] Forfeiture of Property or Money

7 Freedom of Information

] Injunction

] Interdiction

‘] Interrogatory

] Judgment Lien-Bill to Enforce

] Law Enforcement/Public Official Petition

J] Name Change

] Referendum Elections

Sever Order

] Taxes (select one)
[ ] Correct Erroneous State/Local
{ ] Delinquent

{ ] Vehicle Confiscation

{ } Voting Rights — Restoration

‘[ .] Other (please specify)

f
[
[
[
l
[
[
[
[
[
[
[

 

 

are claimed.
on on
iw [Vn
[TPLAINTIF [}DEFENDANT’ bd ATTORNEY FOR id PLAINTIFF
[ | DEFENDANT

 

 

PH-757-935-5544; FAX-935-5533
__..... fred@pbushtaylor,com

EMAIL ADDRESS OP SIGNATOR (OPTIONAL)

 

*“Contested” divorce means any of the following matters are in
dispute: grounds of divorce, spousal support and maintenance,
child custody and/or visitation, child support, property distribution
or debt allocation. An “Uncontested” divorce is filed on no fault
grounds and none of the above issues are in dispute.

 

FORM CC-1416 (MASTER) PAGE ONE 07/16

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 3 of 64 PagelD# 8

VIRGINIA: IN THE CIRCUIT COURT OF SURRY COUNTY

STRAIGHT LINE DRIVE, INC.,
a Virginia corporation,

Plaintiff,
Case No.: CL20

Vv.

LEE VANATTA AND
JITAN KUVERJI,

Nema Newer New! See! See Nee? Nee” Nee” See” weer” See”

Defendants.

COMPLAINT

COMES NOW the plaintiff Straight Line Drive, Inc. (“SLD”) and for its complaint
against defendants Lee Vanatta (“Vanatta”) and Jitan Kuverji (““Kuverji”) (collectively
“Defendants”), states as follows:

NATURE OF THE ACTION

1. This is an action by SLD against Defendants seeking money damages to
remedy the unlawful acts of Defendants, including breach of fiduciary duty, aiding and
abetting breach of fiduciary duty, fraud, common law conspiracy, violation of Virginia’s
Business Conspiracy statute, and unjust enrichment. SLD also seeks the recovery of its
attomeys’ fees and costs.

PARTIES

2. Plaintiff SLD is a corporation duly incorporated pursuant to the laws of the

Commonwealth of Virginia and with a principal place of business in Claremont, Surry

County, VA, 23899.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 4 of 64 PagelD# 9

3. Vanatta is a natural person who is a resident of the State of Georgia, residing
in Savannah, GA. Vanatta is therefore a Georgia citizen and is not a citizen of any other
state. Vanatta was at all times relevant to the claims herein a director and the former Chief
Operating Officer of SLD. Vanatta is currently a shareholder of SLD.

4. Kuverji is a natural person who is a resident of the State of Florida, residing
in Jacksonville, FL. Kuverji is therefore a Florida citizen and is not a citizen of any other
state. Kuverji is a purported shareholder of SLD.

JURISDICTION AND VENUE

5. Vanatta is subject to the Court’s jurisdiction pursuant to Va. Code § 8.01-
328.1 because this action arises from Vanatta’s transaction of business in Virginia and
Vanatta caused a tortious injury in this Commonwealth by an act or omission outside this
Commonwealth and he regularly does or solicits business, or engages in any other
persistent course of conduct, or derives substantial revenue from goods used or consumed
or services rendered, in this Commonwealth.

6. Kuverji is subject to the Court’s jurisdiction pursuant to Va. Code § 8.01-
328.1 because this action arises from Kuverji’s transaction of business in Virginia.

7. Venue is proper in this Court pursuant to Va. Code § 8.01-262 because,
among other things, Vanatta and Kuverji regularly conduct substantial business activity in
this forum, the cause of action arose in this forum, and plaintiff resides in this forum and all

defendants are nonresidents of the Commonwealth of Virginia.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 5 of 64 PagelD# 10

GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Creation of SLD

8. SLD is a technology company that was formed to bring new innovations and
revolutionary technologies to the can-making machinery industry. SLD provides value to
the industry by engineering common core systems that can be used across all bodymakers,
regardless of manufacturer.

9. Don Haulsee (“Haulsee”), the current CEO and a director of SLD, is the
inventor of over 10 patents in the can-making industry, Haulsee assigned two of these
patent applications, 62/342,844 and 15/607,347, to SLD as his initial equity. Those
applications have since matured into a granted patent, US 10,687,518 B2. Additionally,
from January 2017 through September 2017, Haulsee personally invested approximately
$150,000.00 into SLD.

10. Vanatta agreed to place $100,000.00 of his personal funds into SLD as his
initial equity. At the beginning of 2017, Vanatta at all times told Haulsee that his initial
equity was from his personal funds.

11. At some point in late 2017, Vanatta told Haulsee that he took out a personal
loan for his $100,000.00 initial equity into SLD.

12. On or about October 19, 2016, Vanatta initially communicated to Haulsee
that he had spoken to investors that know and trust him about SLD. Further, Vanatta told
Haulsee that he could create a business plan that had an investor exit strategy. Ultimately,
Vanatta told Haulsee that he would need a non-disclosure agreement so that they could

further discuss Haulsee’s vision of the company and how Vanatta could assist.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 6 of 64 PagelD# 11

13. On or about December 15, 2016, Vanatta communicated with Haulsee the
steps to complete the corporate formation of SLD, including, (1) forming the corporate
entity, (2) drafting a Memorandum of Understanding between SLD and Eagle Bluff Design
for the transfer of technology to SLD, (3) acquiring short term funds for SLD, and (4)
finalizing long term funding to SLD by April 1, 2017.

14. On January 6, 2017, Vanatta filed Articles of Incorporation for SLD with the
Virginia Secretary of State (See Articles of Incorporation, attached as ex. A).

15. The Articles of Incorporation listed Vanatta and Haulsee as the initial
directors of SLD.

16. On January 6, 2017, the Commonwealth of Virginia issued the certificate of
incorporation for SLD,

17. On January 20, 2017, SLD entered into a Corporate Resolution (the “January

20, 2017 Corporate Resolution”) awarding 100 shares of SLD stock as follows:

 

 

 

 

 

 
  

| Amaia 8 ie (in r.Atust
f Abigail Rice (intrug)

(Shaieholder [Number of Shares |
‘Mein Gomez ‘ 10 : |
‘Brenna’ Naulsee 1d ~ |
‘Sar: Marrison 16 |
‘Chris Halse” ae ; _|| iis _ — eee
Kevin Ei [10 ~~ ~~]

“| 20.4 wind ETO TIwc |

2, :

b eee || eee ——
Penelpesl an we fiieust) ee 20° SS a
Sustit Can amb “12 .

Megan Ric |2
2
42.

 

18. Onor about February 11, 2017, Vanatta communicated with Haulsee the
appointment of the initial officers of SLD: Haulsee as President/CEO/Founder/Director and
Vanatta as COO/Director.

19.  _Haulsee’s duties included overseeing engineering design, working with

patent attorneys, developing industry relationships, managing installations of equipment,
4
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 7 of 64 PagelD# 12

overseeing research and development, hiring new engineers, and managing technical
aspects of any patent litigation.

20. -Vanatta’s duties included day to day corporate operations including
budgeting, bill paying, and cash flow analysis, setting corporate national and global
marketing strategy with Haulsee, negotiating and administering contracts with clients and
vendors, ensuring proper financial reporting from the company’s CPA to investment
groups, managing all investor relations, balancing orders, installations, and cash flow,
maintaining corporate books including the board of director minute book to Virginia Law
standards, and managing any business aspects of patent litigation.

21. At all times relevant from January 2017 through October 2018, Vanatta was
the only person from SLD with access to the SLD bank accounts and with access to the
SLD financials.

22. On June 30, 2017, Vanatta purportedly drafted a Capitalization Report that

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shareholder Number of Shares SS#
Don Haulsee 660

Lee Vanatta ‘150

Haulsee Children 50 Shares

Vanatta Children 50 Shares

Randy Norwood 2 Shares

Treasury 88 Shares

 

 

shows SLD’s shares distributed as follows:
23. There is no known Corporate Resolution in relation to the June 30, 2017 re-

distribution of shares.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 8 of 64 PagelD# 13

24,

25.

shows the SLD shares distributed as follows:

As of June 30, 2017, Kuverji was not a shareholder of record for SLD.

A purported memo titled Revised Capitalization Table is dated July 3, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Shareholder | Number of Shares_ SS# _
Don Haulsee 692 _ _
‘Lee Vanatta 200 _
MeganGomez__ “40 Shares __| :
Brenna Haulsee 10 Shares ee
‘Sarah Morrison __.| 10 Shares
Christopher Haulsee 10 Shares —
Kevin Haulsec '|-40'Shares. _
Laura Leatherwood 1 Share _.
Sean Vanatta | 22Shares ;
Alison Lamb 22 shares _. _
| Megan Rice |2Shares al
| Amanda Rico 2Shares
Abigail Rice _ 2 Shares 2. — <I)
| Jeff Smith. |} 2 Shares -
Randy: Norwood _ 2 Shares _ = =.
Mike Vanatta 1Share | on
Steve Wigmore _| 2 Shares _ aan
Sitan Kuverji. 15 Shares.
Total 1015 Shares_ _ _
26. The total amount of distributed shares in the July 3, 2017 Revised

Capitalization Table is 1,015, which is 15 shares over the number of authorized shares SLD

stated in its Articles of Incorporation (See ex. A).

27.

The 2018 Reinstatement filed with the Secretary of State on November 9,

2018 shows that SLD only had 1,000 shares of authorized shares (See 2018 Reinstatement,

attached as Ex. B).

B. The Unauthorized, Fraudulent Transaction Between Vanatta and Kuverji

28.

On June 28, 2017, two days before the June 30, 2017 Vanatta memo above,

Kuverji purportedly entered into a promissory note (the “Kuverji Note,” attached as Ex. C)

with SLD for “15 shares of SLD total shares outstanding 1000,” in exchange for

$100,000.00 with 10% interest.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 9 of 64 PagelD# 14

29, The Kuverji Note was to come due on January 26, 2018, seven months after
its purported execution.

30. Vanatta had the Kuverji Note in his sole possession and did not disclose the
existence of the deal, the note, or the funds received in relation to the Kuverji Note to any
officers, directors, or shareholders of SLD.

31. Other than Vanatta and Kuverji, SLD was not aware of any negotiations
regarding the Kuverji Note.

32. SLD was not aware of any terms regarding the Kuverji Note.

33. SLD was not aware of the execution of the Kuverji Note.

34, On June 28, 2017, Kuverji wired $50,000 into Vanatta’s personal Bank of
America checking account.

35. On July 3, 2017, Kuverji wired a second $50,000 into Vanatta’s personal
Bank of America checking account.

36. On July 6, 2017, Vanatta deposited $40,000 into the SLD bank account as
his initial equity and the company’s startup capital.

37.  Vanatta kept the additional $60,000.00 from Kuverji for his personal use.

38. | No payments were made on the Kuverji Note prior to January 26, 2018, the
purported due date on the Kuverji Note.

39. | SLD has no record showing that Kuverji attempted to seek repayment of the
Kuverji Note at any time.

40. Upon information and belief, Vanatta told Kuverji that he could not repay
the Kuverji Note in January of 2018. Vanatta informed Kuverji, a shareholder at that time

of SLD, the details of the potential deal with Evergreen Capital, LLC (“Evergreen
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 10 of 64 PagelD# 15

Capital”), and that once SLD received funds from Evergreen Capital, the Kuverji Note
would be repaid.

41. | Vanatta and Kuverji both knew and understood that the Kuverji note was
“secret,” had not been disclosed to other officers or directors of SLD, and would not be
disclosed to other officers or directors of SLD because otherwise Evergreen Capital would
not invest and/or Evergreen Capital would expressly restrict SLD’s ability to pay Kuverji.

C. Evergreen Capital, LLC’s Investment In SLD

42. In early 2018, SLD began speaking to Evergreen Capital about investing in
the company.

43. Evergreen Capital performed standard due diligence on SLD before
investing any funds into the corporation. Lee Vanatta was the corporate officer, as COO,
who assisted in the due diligence with Evergreen Capital.

44, On March 9, 2018, Vanatta sent Brad Smith, the principal of Evergreen
Capital a Memo stating that the financials for 2017 were still in process due to the 2017 tax
returns.

45. In that memo, Vanatta also stated, (1) there were no convertible debentures
on SLD’s books, (2) there was approximately $300,000.00 in long term debt on the books
(interest free long-term loans from principals (Haulsee/Vanatta) for startup costs, patent
work, first machine costs, and demonstration machine costs), and (3) there was no other
debt on the books.

46. Ultimately, SLD and Evergreen Capital entered a Convertible Promissory

Note on March 14, 2018 (the “Evergreen Note,” attached as Ex. D). The terms of the
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 11 of 64 PagelD# 16

Evergreen Note stated in exchange for $250,000.00 at 12% interest Evergreen Capital
would receive 10 shares of SLD stock.

47. Section V, Representations and Warranties, contained a clause that all
information disclosed in Exhibit C to the Evergreen Note was true, correct, complete, and
accurate. The March 9, 2018 Memo, which stated there was no outside debt on the books,
was part of Exhibit C.

48, Under Section I, Terms of Note, Vanatta stated that SLD had authorized
1,100 shares (See Ex. D at 2).

49. From the initial Articles of Incorporation filed with the Secretary of State
(See Ex. A) through the time of this filing, SLD has at all times only had 1,000 authorized
shares (See Ex. B, 2019 Annual Report, attached as Ex. E, 2020 Annual Report, attached as
Ex. F, and Amended 2020 Annual Report, attached as Ex. G).

50. Under Section VIII, Security, Vanatta stated that SLD would offer each
patent and patent application filed by or on behalf of SLD, specifically listing the
62/342,844 and 15/607,347 patent applications, as security for its obligations under the
Evergreen Note (See Ex. D at 4-5, 8).

51. On March 14, 2018, at 11:56 A.M. EST, Evergreen Capital wired
$250,000.00 into SLD’s bank account,

D. The Theft and Misappropriation of SLD. Funds by Vanatta and Kuverji

52. That same day, March 14, 2018, at 2:53 P.M. EST, Vanatta wired
$110,000.00 from SLD’s account to Kuverji.

33. This transfer was not authorized by SLD. In fact, Vanatta never disclosed

this payment to anyone at SLD.
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 12 of 64 PagelD# 17

34. Pursuant to Vanatta’s own accounting, there was no debt or other liability on
SLD’s books to Kuverji, or anyone, that would require a payment of $110,000.00 at the
time of the execution of the Evergreen Note.

35. On October 8, 2018, Vanatta finally sent Evergreen Capital finished 2017
financials, including a Balance Sheet and P&L. Vanatta told Brad Smith of Evergreen
Capital that “there was a $105,000.00 note at year end which we paid off in J anuary” (See
2017 Balance Sheet, attached as Ex. H). The only note on the balance sheet is for
$100,000.00 with interest owed in the amount of $4,167.00 at the time the document was
created, December 31, 2017.

56. Upon information and belief, this was Vanatta and Kuverji’s intentionally false
and misleading description of the repayment of the Kuverji Note.

57. On March 21, 2018, Vanatta took his family on a vacation to Jekyll Island,
Georgia.

58. On March 22, 2018, Vanatta made the following charges on the SLD
business card: $389.53 at Jekyll Island Club, $80.00 at Three Oaks Farm, $389.53 at Jekyll
Island Club, and $3,189.00 at Shop Factory Direct.

59. On March 23, 2018, Vanatta made the following charge on the SLD business
card: $829.24 at Enterprise Rent-A-Car.

60, On March 26, 2018, Vanatta made the following charges on the SLD
business card: $65.00 at Jekyll Island Club, $323.92 at Jekyll Ocean Club, and $44.27 at
Jekyll Island Club.

61. On March 26, 2018, Vanatta made the following charge on the SLD business

card: $47.52 at Chevron in Savannah, Georgia.

10
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 13 of 64 PagelD# 18

62. | Upon information and belief, all the listed charges in paragraphs 56-59 were
for the Vanattas’ personal vacation.

63. None of these charges were authorized SLD business expenditures.

64. In June 2018, Vanatta took his family on a vacation to Williamsburg,
Virginia.

65. On June 4, 2018, Vanatta made the following charge on the SLD business
card: $261.76 at Woodlands.

66. On June 5, 2018, Vanatta made the following charges on the SLD business
card: $31.98 at Taco Bell and $192.56 at Huzzah.

67. On June 6, 2018, Vanatta made the following charges on the SLD business
card: $23.12 at Burger King, $161.89 at Busch Gardens, $109.74 at Huzzah, and $26.15 at
Huzzah.

68. On June 7, 2018, Vanatta made the following charges on the SLD card:
$101.98 at Visitor Center and $49.19 at Bakery.

69. On June 11, 2018, Vanatta made the following charges on the SLD card:
$848.05, $848.05, and $848.05 at Woodlands.

70. OnJune 12,2018, Vanatta made the following charge on the SLD card:
$1,243.11 at Enterprise Rent-A-Car.

71. | Upon information and belief, all of the charges in paragraphs 63-68 were for
the Vanattas’ personal vacation.

72. None of these charges were authorized SLD business expenditures.

73, Additionally, in June of 2018, Vanatta wrote a $1,100.00 SLD check to The

Landing Club, a country club in Vanatta’s neighborhood,

11
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 14 of 64 PagelD# 19

74. This expense was for Vanatta’s personal use.
75. Atno point was this expense an authorized SLD business expenditure.
76. After a full review of the SLD bank accounts, the following charges and

checks were made by Vanatta for personal use:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: Charge: Amount:
WABAT Basils Greek Restaurant $22.66
TASAT — Cancun Mexican Restaurant | $66.22
9/5/17 L. Vanatta $900.00
9/8/17 Kroger $140.22
‘9/12/17 L. Vanatta $728.07
9/29/17 Cancun Mexican Restaurant | $56.94
10/2/2017 Four Seasons Hotel $60.00
10/10/2017 Cash $300.00
11/20/17 Four Seasons Hotel $60.00 OO
11/20/17 Four Seasons Hotel $60.00
11/21/17 Four Seasons Hotel $60.00
11/24/17 Four Seasons Hotel $60.00
12/22/17 Aaron Swicegood $350.00

 

 

 

77, In total, Vanatta embezzled and converted $14,067.75 of SLD funds for his

personal use.

12
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 15 of 64 PagelD# 20

E. Additional Unauthorized Transactions and Decisions Made by Vanatta

78. In June and July of 2018, Vanatta solicited, negotiated, and executed a loan
with William “Bill” Woulfin (the “Woulfin Note”). The Woulfin Note was for $35,000.00
and Vanatta again offered the 62/342,844 and 15/607,347 patent applications as collateral.

79. Other than Vanatta, no officer, director, or shareholder of SLD was aware of
this loan.

80. On June 29, 2018, Vanatta contacted Michael King of Princeton Research
seeking to obtain a bridge loan of $250,000.00 for a ninety-day period while SLD executed
its strategy to go public. Vanatta’s offer to Princeton Research was a payment of
$280,000.00 after 90 days with an option to convert to equity in the purported soon-to-be
public company.

81. Vanatta also offered Michael King a $15,000.00 fee for his time in finding
an investor,

82. Vanatta again offered the 62/342,844 and 15/607,347 patent applications as
collateral for above-mentioned bridge loan. This was the third time that Vanatta had
pledged the patents as collateral.

83. No officer or director other than Vanatta has any knowledge of the status of
any bridge loan.

84, Vanatta did not have authorization from SLD or its shareholders to solicit,
negotiate, or execute a bridge loan, or any loan for that matter, for the purpose of making

SLD into a public entity.

13
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 16 of 64 PagelD# 21

85. On August 2, 2018, Kuverji entered into a second loan agreement with
Vanatta for $20,000.00. It is unclear whether this loan was made for SLD or Straight Line
Drive Holdings, Inc., a separate Delaware entity that Vanatta personally created.

86. Vanatta was not authorized to solicit, negotiate, or enter into this agreement.

F. The Discovery of Vanatta’s and Kuverii’s Unlawful Acts

87. Throughout 2018, Haulsee continually requested financials for SLD and
access to SLD’s bank accounts from Vanatta. Vanatta did not comply with these requests.

88. In October 2018, Haulsee realized that SLD financials were not accurate
when he received a demand letter from Woulfin for repayment on the $35,000.00 Woulfin
Note that neither he nor any person at SLD, other than Vanatta, was aware of.

89. After reviewing the demand from Bill Woulfin, Haulsee demanded all SLD
financials, accounting, and bank account access from Vanatta. Haulsee then conducted an
internal forensic accounting with this information and uncovered the facts as discussed
herein.

90. On October 24, 2018 Haulsee realized approximately $200,000.00 was
missing from SLD accounts.

91. On October 25, 2018, Haulsee discovered the $110,000.00 payment to
Kuverji.

92. On that same day, Haulsee identified the personal expenses that Vanatta had
paid for with SLD funds.

93. On November 20, 2018, Bill Woulfin filed suit against SLD and Vanatta for

repayment of the $35,000.00.

14
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 17 of 64 PagelD# 22

94. On or about October 25, 2018, SLD became aware that Vanatta had been
accepting loans without any authorization and then subsequently concealing the
transactions and arrangements from the other directors and officers of SLD.

95, On or about October 25, 2018, SLD became aware that Vanatta offered
SLD’s patents as collateral for two loans after they had been offered as collateral for the
Evergreen Note.

96. On November 8, 2018, the SLD Board of Directors unanimously consented
to take corporate action, thereby removing Vanatta as Chief Operating Officer.

COUNT I
BREACH OF FIDUCIARY DUTY
(Against Lee Vanatta)

97. Plaintiff realleges and incorporates paragraphs 1 through 96 as if fully set
forth herein.

98. | Vanatta was hired as the Chief Operating Officer of SLD and was charged
with the responsibility, among other things, to negotiate and administer contracts, ensure
proper financial reporting, manage all investor relations, balance cashflow, maintain bank
accounts, and handle direct day to day corporate operations including budgeting, bill
paying, cash flow analysis.

99. Vanatta was also named as a Director of SLD.

100. As Chief Operating Officer and a Director of SLD, Vanatta owed a fiduciary
duty to SLD to act in good faith and in its best interests.

101. Vanatta breached his fiduciary duties as COO and Director when,
throughout 2017 and directly contrary to the interests of SLD, he materially misrepresented

how much he had invested into SLD for his initial equity.

15
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 18 of 64 PagelD# 23

102. Vanatta breached his fiduciary duties as COO and Director when, in June
2017 and directly contrary to the interests of SLD, he unilaterally negotiated and executed
the Kuverji Note purporting to be on behalf of SLD with Kuverji for 15 shares of SLD
stock in exchange for $100,000.00.

103. Vanatta breached his fiduciary duties as COO and Director when,
throughout 2017 and 2018 and directly contrary to the interests of SLD, he failed to
disclose the transaction with Kuverji to the other officers and directors of SLD.

104. Vanatta breached his fiduciary duties as COO and Director when, in March
2018 and directly contrary to the interests of SLD, he misrepresented to SLD and Evergreen
Capital that there were no debts owed by SLD other than interest free loans from Haulsee
and Vanatta for startup costs, patent work, prototype machine costs, and demonstration
machine costs.

105. Vanatta breached his fiduciary duties as COO and Director when, in March
2018 and directly contrary to the interests of SLD, he unilaterally authorized SLD to pay
Kuverji the $110,000.00 on the non-sanctioned Kuverji Note from SLD’s bank accounts.

106. Vanatta breached his fiduciary duties as COO and Director when,
throughout 2017 and 2018 and directly contrary to the interests of SLD, he unilaterally paid
for personal expenses, including country club expenses, vacations, dinners, gifts, and other
purchases that will be found through discovery, with unauthorized SLD funds.

107. Asadirect and proximate result of Vanatta’s breach of his fiduciary duties
as COO and Director of SLD, SLD suffered substantial economic losses, including the loss

of $110,000 resulting from the unauthorized Kuverji transaction, the loss of $14,067.75

16
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 19 of 64 PagelD# 24

from Vanatta’s personal spending, and other compensatory damages to be determined

through discovery.
COUNT II
AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
(Against Jitan Kuverji)

108. Plaintiff realleges and incorporates paragraphs 1 through 107 as if fully set
forth herein.

109. A third party may be liable for another party’s breach of fiduciary duty when
the third party knowingly participated in the other party’s breach of fiduciary duty. To be
liable, the third party must affirmatively aid the breach with the requisite mens rea, or
culpable state of mind.

110. Kuverji participated in, and affirmatively aided, certain of Vanatta’s
breaches of his fiduciary duties to SLD as described above.

111. Specifically, Kuverji aided and abetted in the breach of fiduciary duties
relating to executing the unauthorized Kuverji Note with SLD for $100,000.00, sending
$100,000.00 to Vanatta’s personal bank account, failing to disclose the Kuverji Note for
$100,000.00 to SLD, refusing to attempt collection after the January 26, 2018 default of the
purported Kuverji Note, and accepting payment of the $110,000.00 from the SLD bank
account.

112. Kuverji and Vanatta worked together and communicated regularly in their
efforts to execute the Kuverji Note.

113. Specifically, Kuverji knew that no one at SLD authorized the Kuverji Note,
no one at SLD signed the Kuverji Note, and that he was placing money into Vanatta’s

personal account, rather than into an SLD business account.

17
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 20 of 64 PagelD# 25

114. Kuverji knew that Vanatta would use SLD funds to pay back the Kuverji
Note with ten percent (10%) interest. This is evidenced by Kuverji’s refusal to attempt to
collect on the purported Kuverji Note after it went into default on January 26, 2018.

115. Kuverji’s participation in, and affirmative aid given to, Vanatta’s breaches of
fiduciary duty were done knowingly. They were also done with knowledge that Vanatta
was breaching his fiduciary duties to SLD because, at the times described herein when
Vanatta was breaching his fiduciary duties to SLD, Kuverji knew that Vanatta was a senior
corporate executive of SLD, and, as a result, that Vanatta owed fiduciary duties to SLD.

116. Kuverji participated in, and affirmatively aided, Vanatta’s breaches of his
fiduciary duties to SLD with the requisite mens rea, or culpable state of mind. This is
evidenced by, among other things, the secretive manner of the Kuverji Note, which was
never signed by SLD, refusing to attempt collection after the January 26, 2018 default of
the purported Kuverji Note, and the funds transfer from Kuverji’s personal account to
Vanatta’s personal account.

117. Accordingly, Kuverji is jointly and severally liable for Vanatta’s breaches of
fiduciary duty owed to SLD and the resulting harm and damage caused.

COUNT Hil
FRAUD
(Against Lee Vanatta)

118. Plaintiff realleges and incorporates paragraphs 1 through 117 as if fully set
forth herein.

119. Atall times during the initial funding of SLD, Vanatta made representations

and statements to Haulsee that his equity in SLD was based off a $100,000.00 personal

investment into the company.

18
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 21 of 64 PagelD# 26

120. However, Vanatta only invested $40,000.00 into SLD.

121. At all times during the above acts, Vanatta misrepresented that he had placed
$100,000.00 into the SLD account as his investment contribution.

122. Vanatta later admitted to taking a personal loan out for his “$100,000.00
investment.”

123. In order to replay the Kuverji Note, Vanatta misrepresented to SLD that the
loan he took out was a personal loan, when it was later discovered by SLD that the Kuverji
Note between SLD and Kuverji.

124. Vanatta knowingly, intentionally, and repeatedly misrepresented the amount
of his initial investment and the nature of the loan from Kuverji, intending for SLD to rely
upon these misrepresentations to (1) provide inflated equity in SLD and (2) disguise his
loan to Kuverji that he unilaterally executed on behalf of SLD.

125. SLD relied upon the aforesaid misrepresentations to its own detriment by
providing equity in SLD based on the understanding that Vanatta had invested $100,000.00
into SLD, initially believed to be obtained from Vanatta’s personal funds and later
understood to be obtained from a personal loan made to Vanatta.

126. As a direct and proximate result of the fraudulent actions of Vanatta, SLD

has suffered and continues to suffer financial damages.

19
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 22 of 64 PagelD# 27

COUNT IV
COMMON LAW CONSPIRACY
(Against Lee Vanatta and Jitan Kuverji)

127. Plaintiff realleges and incorporates paragraphs | through 126 as if fully set
forth herein.

128. Defendants Vanatta and Kuverji are two or more persons who combined,
associated, agreed, mutually undertook, and/or acted in concert together to accomplish the
unlawful purposes described above.

129. Vanatta and Kuverji willfully and maliciously undertook acts in mutual
agreement to prepare the unauthorized Kuverji Note on SLD’s behalf, including,
transferring $100,000.00 from Kuverji to Vanatta’s personal account under the disguise of a
stock purchase, having Vanatta invest $40,000.00 as his personal investment into SLD,
having Vanatta keep $60,000.00 for his personal use, refusing to attempt collection after the
January 26, 2018 default of the purported Kuverji Note, and having SLD pay back the
personal loan to Vanatta with ten percent (10%) interest into Kuverji’s personal bank
account.

130. Atall times, Vanatta and Kuverji did not disclose the above attempted
transaction to SLD.

131. Vanatta and Kuverji had a desire to injure SLD and acted in complete willful
disregard to the rights of SLD.

132. SLD has been and will continue to be damaged by Vanatta’s and Kuverji’s
wrongful conduct.

133. SLD is entitled to damages, including, but not limited to, compensatory

damages.

20
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 23 of 64 PagelD# 28

COUNT V
BUSINESS CONSPIRACY UNDER VIRGINIA CODE § 18.2-500
(Against Lee Vanatta and Jitan Kuverji)

134, Plaintiff realleges and incorporates paragraphs 1 through 133 as if fully set
forth herein.

135. By statute, Virginia law prohibits “[a]ny two or more persons...
combin{ing], associat[ing], agree[ing], mutually undertak[ing] or concert[ing] together for
the purpose of willfully and maliciously injuring another in his reputation, trade, business
or profession by an means whatever...” Va. Code. Ann. § 18.2-499.

136. Vanatta and Kuverji, acting in combination with one another, diverted
$110,000.00 of SLD’s money into the individual defendants’ own pockets, thereby causing
damage to SLD.

137. Vanatta and Kuverji willfully and maliciously undertook acts in mutual
agreement injuring SLD’s business, specifically preparing the unauthorized Kuverji Note
on SLD’s behalf, transferring $100,000.00 from Kuverji to Vanatta’s personal account
under the disguise of a stock purchase, having Vanatta invest $40,000.00 as his personal
investment into SLD, having Vanatta keep $60,000.00 for his personal use, refusing to
attempt collection after the January 26, 2018 default of the purported Kuverji Note, and
having SLD pay back the personal loan to Vanatta with ten percent (10%) interest into
Kuverji’s personal bank account.

138. At all times, Vanatta and Kuverji did not disclose the above attempted
transaction to SLD.

139. Not only did the actions of Kuverji and Vanatta in concert with one another

act to deprive Plaintiff of the $110,000.00 by virtue of the improper Kuverji Note, but

21
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 24 of 64 PagelD# 29

SLD’s business and business expectancy, both present and future, were harmed, inter alia,
by the placement in default of an otherwise valid and promising business expectancy with
Evergreen Capital in the amount of $250,000.00. These damages, in conjunction with
Kuverji’s and Vanatta’s misappropriation of SLD’s funds, damages SLD’s ability to
conduct business and generate revenue, to the ongoing and continuing detriment of SLD’s
grown and grown potential, and they forced SLD to put on hold, to its further detriment,
pursuit of new contracts and customers.

140. As aresult of Kuverji’s and Vanatta’s actions, SLD has suffered damages of
at least $110,000.00 (improper payment to Kuverji) plus additional damage to SLD’s
business and reputation to be proven at trial.

141. SLD is entitled to treble damages in accordance with Virginia Code § 18.2-

500.

142. SLD is entitled to reasonable attorney fees in accordance with Virginia Code
§ 18.2-500.

COUNT VI
UNJUST ENRICHMENT
(Against Jitan Kuverji)

143. Plaintiff realleges and incorporates paragraphs | through 142 as if fully set

forth herein.

144. While Vanatta was Chief Operating Officer and a Director of SLD, he
diverted funds from SLD to Kuverji in furtherance of the above-mentioned
misappropriation, fraud, conspiracy, and conversion of $110,000.00.

145. Kuverji knew that SLD had conferred the benefit of these funds on him. This

is because Kuverji knew no one from SLD had executed the Kuverji Note; he had not

22
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 25 of 64 PagelD# 30

transferred any funds to an SLD account; and SLD funds were being used to repay his
personal loan to Vanatta. This is best evidenced by Kuverji refusing to attempt collection
after the January 26, 2018 default of the purported Kuverji Note.

146. Kuverji has accepted and/or retained the benefit of these funds.

147. Furthermore, Kuverji has accepted and/or retained the benefit of these funds
under circumstances that would make it inequitable for Kuverji not to have to pay for them.
These circumstances include the fact that Kuverji tendered a personal loan to Vanatta, the
Kuverji Note was a disguise to mask the unauthorized and fraudulent transaction, and he
was never actually issued any stock in SLD because his funds never went to SLD bank
accounts, yet he was transferred funds of $110,000.00 from SLD funds to repay the
personal loan he and Vanatta fraudulently entered into.

148. Accordingly, Kuverji should pay SLD for the funds totaling $110,000.00
diverted to Kuverji.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff SLD requests that this Court enter judgment in its favor
and against Defendants Vanatta and Kuverji, jointly and severally, on the above Counts as
follows:

(1) Award SLD’s actual and compensatory damages, plus past and future pecuniary
damages in an amount to be ascertained though discovery and proven at trial, but at
the very least of $110,000.00, as against both Vanatta and Kuverji, and $14,067.75
as against Vanatta;

(2) Order that Vanatta and Kuverji disgorge or return to SLD all financial benefits each

received as a result of their unlawful conduct;

23
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 26 of 64 PagelD# 31

(3) Award SLD punitive damages against Vanatta and Kuverji in the amount of
$350,000.00 each for the willful and malicious acts against SLD;

(4) Award SLD treble damages against Vanatta and Kuverji pursuant to Code of
Virginia § 18.2-500 for the violations of Code of Virginia § 18.2-499;

(5) Award SLD its attorney fees and costs pursuant to Code of Virginia § 18.2-500 for
the violations of Code of Virginia § 18.2-499; and

(6) Such any and all other and further relief this Court may deem just and proper under
the circumstances.

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

Respectfully submitted,

STRAIGHT LINE DRIVE, INC.
By: ru) VW

Counsel

Fred D. Taylor, Esquire
Virginia State Bar No. 77987
Bush & Taylor, P.C.

200 North Main Street
Suffolk, Virginia 23434
Telephone: 757-935-5544
Facsimile: 757-935-5533
E-Mail: fred@bushtaylor.com

 

Kelly O. Wallace (pro hac vice to be applied for)
Georgia Bar No. 734166

1218 Menlo Dr. NW, Suite E

Atlanta, Georgia 30318

kelly@wellbormlaw.com

Telephone: (404) 352-3990

Facsimile: (404) 352-3995

24
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 27 of 64 PagelD# 32

Samuel A. Mullman (pro hac vice to be applied for)
Georgia Bar No. 456630

1218 Menlo Dr. NW, Suite E

Atlanta, Georgia 30318

sam(@wellbornlaw.com

Telephone: (404) 352-3990

Facsimile: (404) 352-3995

Counsel for Plaintiff

25
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 28 of 64 PagelD# 33

EXHIBIT A
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 29 of 64 PagelD# 34

eFile 1701511071

ARTICLES OF INCORPORATION
OF
STRAIGHT LINE DRIVE INCORPORATED

The undersigned, pursuant to Chapter 9 of Title 13.1 of the Code of Virginia, states as follows:

1. | The name of the corporation is Straight Line Drive Incorporated.

2. The purpose for which the corporation is formed is to engage in any lawful business not required to
be specifically set forth in these Articles for which a corporation may be Incorporated under the
Virginia Stock Corporation Act.

3. The corporation is authorized to issue 1,000 shares of common stock,

4, The name of the corporation's initial registered agent is Don R Haulsee. The initial registered
agent is an individual who is a resident of Virginia and an initial director of the corporation.

5, The address of the corporation's initial registered office, which is identical to the business office of
the initial registered agent, is 135 Eagle Bluff Drive, Claremont, VA 23899. The initial registered

office is located in Surry County, Virginia.

6. The following individuals are to serve as an initial director of the corporation:

 

 

Name Address

Lee L Vanatta 121 Catalina Drive
Savannah, GA 31328

Don R Haulsee 135 Eagle Bluff Drive

Claremont, VA 23899

7. The address of the corporation's principal office is 135 Eagle Bluff Drive, Claremont, VA 23899.

INCORPORATOR:

Is/ Lee L Vanatta Date: January 6, 2017
Lee L Vanatta

EXHIBIT A - Page 1 of 1
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 30 of 64 PagelD# 35

EXHIBIT B
 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 31 of 64 PagelD# 36

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

Office of the Clerk

 

November 9, 2018

STRAIGHT LINE DRIVE INCORPORATED
PO BOX 400

CLAREMONT, VA 23899

RECEIPT
RE: Straight Line Drive Incorporated

ID: 0813443 -9
DCN: 18-11-07-1452

This receipt acknowledges payment of $200.00 to cover the fee for filing an application for
reinstatement with this office.

The order of reinstatement was entered on November 9, 2018.

Unless a statement of change was submitted with the reinstatement application, we strongly
recommend verifying the registered agent and registered office information on file in the Clerk's
Office by visiting secefile.scc.virginia.gov or contacting this office.

The next annual registration fee and annual report will be due by January 31, 2020.

If you have any questions, please cail (804) 371-9733 or toll-free in Virginia, (866) 722-2551.

Sincerely,

   
  

 

4

     

Joel H. Peck
Clerk of the Commission

RECEIPT
REIN

CISLDM

P.O. Box 1197, Richmond, VA 23218-1497
Tyler Bullding, Firet Floor, 1300 East Main Street, Richmond, VA 23219-3630
Glerk's Office (804) 371-9733 or (866) 722-2561 (toll-free In Virginta) www.scc.virginia.govicik

EXHIBIT B - Page 1 of 5

BtPOorartTst
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 32 of 64 PagelD# 37

 

 

 

 

CISLDM crs 11/09/18
1 43 CISM0180 CORPORATE DATA INQUIRY 11:41:03
CORP ID: 0813443 - 9 STATUS: 10 TERM(AUTO AR/$) STATUS DATE: 05/31/18

CORP NAME: Straight Line Drive Incorporated

DATE OF CERTIFICATE: 01/06/2017 PERIOD OF DURATION: INDUSTRY CODE: 00

STATE OF INCORPORATION: VA VIRGINIA STOCK INDICATOR: § STOCK

MERGER IND: CONVERSION/DOMESTICATION IND:

GOOD STANDING IND: N TERM(AUTO AR MONITOR INDICATOR:

CHARTER FEE: 50.00 MON NO: MON STATUS: MONITOR DTE:

R/A NAME: /DON R HAULSEE

STREET; 135 EAGLE BLUFF DRIVE AR RTN MAIL:
CITY: CLAREMONT STATE : VA ZIP: 23899-0000

R/A STATUS: ,1 DIRECTOR EFF. DATE: 01/06/17 LOC.: 190
ACCEPTED AR#; 000 00 0000 DATE: SURRY COUNTY

CURRENT AR#: 000 00 0000 DATE: STATUS: ASSESSMENT INDICATOR: 0
YEAR FEES PENALTY INTEREST TAXES BALANCE TOTAL SHARES

18 100.00 10,00 1,000
COMMAND: fine Serdherelrers olf Sitios aires onthe Bemdilao? Sofkerrencmgrr! aecrsponreenss Ee
sat 06,016

 

GLVOPE?LEST

 

 

EXHIBIT B - Page 2 of 5

 

 
 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 33 of 64 PagelD# 38

0813443 -9

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

AT RICHMOND, NOVEMBER 9, 2018

ORDER OF REINSTATEMENT
The corporate existence of Straight Line Drive Incorporated, a domestic corporation, was
automatically terminated on May 31, 2018. The corporation has filed an application for
reinstatement and has otherwise complied with the applicable requirements of law.

Therefore, it is ORDERED that the existence of the aforementioned corporation is reinstated.

STATE CORPORATION COMMISSION

Mark C. Christie
Commissioner

   

cc: STRAIGHT LINE DRIVE INCORPORATED
PO BOX 400
CLAREMONT, VA 23899

REINACPT
CISLDM
18-11-07-1452

EXHIBIT B - Page 3 of 5

6TPOaPaTTEst
 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 34 of 64 PagelD# 39

 

: > = ==

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

Office of the Clerk

 

181107 1459
194999-i462

October 19, 2018

Otrarvattst

 

DON R HAULSEE Last Day for Reinstatement
+OroE MAIL **** May 31, 2023

 

 

CLAREMONT, VA 23899

 

 

01 -

 

RE: Straight Line Drive Incorporated —-
SCC 1D NO.: 0813443 -9

Application for Reinstatement

Dear Customer:
To reinstate the corporation's existence, you must complete and retum the following:

N Include a check or money order in the amount of $200.00

0 Complete enclosed Annual Report
o Must be signed by a person who is listed on the report as either an officer or a director

 

RE loo AALS
Pg_ 100 ci4) Lm 11-49.78
7" 200
dake. 1942p
spoke. with Ren gave auth fo up lH -Plrke,
REINSTAT Page 1

CISRXW

P.O. Box 1197, Richmond, VA 23218-1197
Tyter Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630
Ctork’s Office (804) 371-9733 or (866) 722-2551 (toll-free In Virginia) wurw.scc.virginia.goviclk

EXHIBIT B - Page 4 of 5

 

 

 
 

 

 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 35 of 64 PagelD# 40

 

y aioe

 

 

pou

o

fe

0 Provide a name and mailing address for reinstatement correspondence: 4

Qs a bs

Shalghr Line. Oy} VA" OU-TAal- @

famey - . (ielephons number) 2

Pn Box UWod Clement VA 23x99 @
(mailing address) (cllyfown) (state) , ‘qip code) /

tt Return ail documents (including this application) and a check or money order to SCC Clerk's
Office, Attn: Reinstatement, PO Box 1197, Richmond, VA 23218 or use the enclosed
envelope

eee ae ee

itemization of amount listed on page 1:

c Assessment Year Assessment Penalty
, 2019 $ 100.00
Reinstatement Fee: $ 100.00

a om

ADDITIONAL REQUIREMENTS FOR REINSTATEMENT (IF ANY)

eee pee te ee ee ee eS te

Straight Line Drive Incorporated
0813443 -9

REINSTAT Page 2
CISRXW

EXHIBIT B - Page 5 of 5
Sen ee ee SE SS

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 36 of 64 PagelD# 41

EXHIBIT C
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 37 of 64 PagelD# 42

- PROMISSORY NOTE

$100,000.00 | Date: Fuly 26th, 2017

re ve he undetgnedStght Line Dive in {the "Boscom" at 135 Eagle Bit
Drive, Clarempnt, Virginia 23899, to pay to the order of tan Knnverji (the “Lendee”),
‘at 827? Wester n Way Cr, lncksonville BL 32256 (ot at each other i ce asthe Leniptmay

| ate in writing), the aim of $100,000,00 with interest fram Inly 26/1, 2017, at 10% plus 15
shatés of SLD Inc, EE IS.

 

 
   
  
    
 
 

 

 

paryraien obligation under this Note is not paid when due, the remaining anpatd print
balance and an} scored attest hall become ds immediately atthe gion oie Lender.

‘Fhe Bosrower teserves the sight to prepay this Note (io whole-orin pat) peor tothe Due Date

‘with no prepayment penalty, Any such prepayment shall be: applied agsinst the installmicits of
2 1h ner his ote in the invense order of their maturity and shal he, xcknempanied fry
e interest on the amount prepaid to the date of prepayment.

 

 

obligation under this Note isnot paid. when due, the Boerower pri . topay alk
tnets af cafle ion, inctading teetenubile attorney fees, whether tir mat Sowauit ix cormionted as
pact of the coll process.

e Solowin evests of defies oocus, this Note and any other obligaticas of the
Borrower to | Lender, shall become due initiediately, without dematd ar notice:

EXHIBIT C - Page 1 of 4
Case 3:2Q-cv-00779-REP Document 1-1 Filed 10/06/20 Page 38 of 64 PagelD# 43

1) the failure of the Borrower to pay the principal and any accrued interest when due;

2) the liquidation, dissolution, incompetency or death of the Borrower;
3) the of bavkmupicy proceedings invoiving the Borrower as a debtor

 

 

©) the sale lof a imaterial portion of the busivess or assots.of the Bomower.

V. SEVERARELATY OF PROVISIONS

if any one. or snore of the provisions of thia Note. ave determined to be unenforceable, ii whole or
in part, for any reason, the remaining provisions shall remain fully operative.

All paynients of principal and interest on this Note shall be paid in the legal currahcy of the
Jaited States, The Roxtower walyes presentment for payment, protest, and notice of protest and

demand of this Note.

No delay in enforcing any right of the Lender under this Note, or assignment by Lender of this
Note,.or failure to accelemte the debt evidenced hereby by reason. of defanit in the payment ofa
monthly instalimeiit of the acceptance of a past-duc installment shall be construed as.a waiver of
‘Lender to thereafter insist upon strict compliance with the terms of this Note without
being piven to Bertower, Ail rigins of the Lender under this Note axe cumulative and may
concurrently or consecutively at the Lender's option. |

t be amended without the written approval of the holder,

  
  
 
  
 
   

spouted with patent application “A method aad- system for converting rotating
motion into lincarmotion” Cover sheet attached for reference,

EXHIBIT C - Page 2 of 4
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 39 of 64 PagelD# 44

This Note. shall be construed in accordance. with the laws of the State of Virginia,

EX, SIGNATURES

Rida jase a be signed by Lee Vanatta, on behalf of Straight Line Duive Inc. and Jitan

' [SIGNATURE PAGE FOLLOWS}

EXHIBIT C - Page 3 of 4

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 40 of 64 PagelD# 45

 

IN WITNESS WHEREOR, this hae bok echoes sen igltvetent In the soaanee
prescribed by law ds of the date Bist waitten above,

 

Straight Line Drive Inc.
‘By:

‘ Lender:
Eitan Kovesji

By: Gi

Jitan Khverji~
Upon execution of the note wire funds to:

Rig# 026009593
Account#334038411096

EXHIBIT C - Page 4 of 4

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 41 of 64 PagelD# 46

EXHIBIT D
 

 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 42 of 64 PagelD# 47

CONVERTIBLE PROMISSORY NOTE

 

$250,000.00 Date: 2/9/2018 3/ “4 F Ye

For value reccived, Straight Line Drive Incorporated, a Virginia corporation, with a principal
office of 135 Eagle Bluff Drive, Claremont, VA 23299 (the "Borrower") agrees to pay to the
order of Evergreen Capital LLC, a Tennessee limited liability company, with a principal alfice of
3829 Coveside Court Loulsville, ‘T'N 37777 (the “Holder"), the principal sum of $250,000 (tho
“Principal”), together with interest from any including the date hereof on the unpaid Principal at
A tate equal to 12% per annum (the “Interest”) until paid in full, pursuant to the terms of this
Convertible Promissory Note (this “Note").

I. TERMS OF NOTE
A, Payments, Couversion Rights and Option

equity Consideration:

 

As partial consideration for this Noto, the Borrower hereby issues 10 shares of common stock of
the Borrower to the Holder. The Borrower hereby represents and warrants that it has taken all
necessary corporate action, us required by applicable taw and pursuant to cach of the Borrower's
organizational documents, to issue such shares of common stock to the Noldet so that. the Holder
shall, simultaneously with the execution of this Note, become a sharehokler of the Borrower and
be entitled to all rights and benefits associated therewith.

‘Payments:

Beginning on January 15, 2019 and until the earlicr of (i) the date on which the Principal and all
accrued Interest has been paid in full and (ii) the date on which the Holder exereises its ,
Conversion Right (as defined below), Borrower shall make monthly payments to Holder at a rate
of $10,000 per month, Lo be allocated between Principal and Interest in accordance with Bxhihit
A attached hereto (each a “Payment”.

‘Conversion Righit:

 

At any line prior (o the earlier of (i) the date on which the Principal and all accrued Interest has
been paid in Full and (ii) the date on which the Holder exercises its Conversion Right (as defined
below}, the Holder shall have the right and option, immediately exercisable in Its sole discretion
upon wrilten notice lo the Borrower, to convert the firll amount of this Note inte 64 shares of
common stock of the Borrawer (stch right of the Holder, the “Conversion Right”). For each
Payment made by the Elolder, the number of shares of comman stock of the Borrower issuable to
the Holder pursuant lo the Conversion Right shall be yedueed by one share of common stock of

the Borrower,
Cr
a ate

oa Vad et mee. peed Wehbe et mee © re wees

~~

EXHIBIT D - Page 1 of 14

 

 

 

 
 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 43 of 64 PagelD# 48

The Borrower hereby represents end warrants to the Holder that as of the date of this Note, the
number of suthorized shares of common stock of the Borrower is 1100 shares, At all Limes prior
to the enrfler of (i) the date on which the Principal and all acerucd Interest has been paid in full
and (if) the date on which the Holder exercises its Conversion Right, the Borrower hereby
ackuowledges and agrees that except as required pursuant to the immediately following
paragraph, it will not, without the prior written consent of the Holder, increase the number of
authorized shares of stock (of any class} of (he Borrower.

Ontion:

In addition, the Borrower hereby issues to the Holder an option, exercisable in the Holder's sole
discretion, at any time prior to the date of a Change of Cuntrol (us defined below) to buy 100
shares of common stock of the Borrower at a sitike price of $15,000 per share (the “Option”).
In the event the Moldur’s exercises ils Option, such exercise will be cashless and $15,000 shall be
deducted from the final share sales price. ‘The Borrower hereby represents and worrauts that il
has (aken all necessary corporate action, as required by applicable law and pursuant to each of
the Borrower's organizational documents, to autematically Increase the numiber of authorized
shares of common stock of the Borrower ftom 1100 shares to 1200 shores upon any oxercise of
the Option by the Holder.

For purposes of this Note, a Change of Contro] shall mean (i) any transaction, including an
equity gale, merger. or consolidation of the Borrower with or into any entily, whether in one
transaction or a séties of related transactions, after which, immediately after giving effect to such
transaction(s), (a) the current shareholders and their affiliates, in the aggregate, cease lo have the
power to elect a majority of the board ol directors of the Borrower or (b) the current shareholders
and their affiliates, in the aggregate, ccase to own (directly or indirectly) at feast {ily percent
(50%) of the aggregate outstanding capital stock of the Borrowers, or (ii) ary sale, transfer or
other conveyance, whether direct or indirect, of all or substantiafly all of the Borcower’s assets
ona consolidated basis, whether in one transaction or a series of related transactions.

NM. ACCELERATION OF DEBT AND PREPAYMENT :
A. Acceleration of Debt

In the event any Payment is not paid in full when due, the Holder shal] have the option,
exercisable in its sale discretion, to cause the entire remaining unpaid Principal, together with all
accrued and unpaid Interest thereat, ecasonable attorneys’ fees and all fees, chargos, costs and
expenses, if any, owed to the Holder pursuant to this Note, to became immediately due and
payable by giving written notice to the Borrower. For the avoidance of doubt, in the event the
Holder exercises its acceleration rights pursuant to the immediately preceding sentence, the
Option shall in no way be effected and the Holder shall retain, in full, its ability to exercise the
Option pursuant to the temts of this Note.

B. Prepayment

 

EXHIBIT D - Page 2 of 14
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 44 of 64 PagelD# 49

 

‘The Borrower reserves the right to. prepay.this Noie (in whole or iin part) priorto the payment in.
filLof-all Princijyal avid all-sccried Interest due hieterinder withoot-any prepayment penalty. Any
‘such prepayment shall-be applied against the instal linents ol Priieipal due under thisNote in. tlie
inverse order of theiz- maturity and shall be accompanied by payment of acerved lnterdst on the
amount prepuid to: (he tate of prepayment. Notwithstanding the foregoing, in the event the
Borrower exotelsts its prepayment rights pursuant to the immediately preceding sentence; the:
Holder shall have the option; exercisable in its sole disgietion, 10-clect'to receive the muniber of
shares of common slock of Borrower lien issuable to the Halder putsuantto.tle- Conversion
right in lie of any.such-cash prepayment. Inaddition, for the avoidinew of doubt; in the event
the Borrowet exercises its prepay:mentsights pursuant:lo.this Section H, the: Option:shall inno
way be-effevted and the Holder shall vetain, in full, its ability to:exercise the Option pursuant to
the terms of (his‘Note.

IIL, COLLECTION COSTS

‘Ifaay Payment under this Note is not paid when dic or any, shares of common stock are Hot

issued when due pursuant.to the Holder's exercise ‘ofits Conversion Right and/arits Option. the
Borrower shall be required to pay all costs of collection or enforcement, 1 neluding reasonable.
attorneys’ fees, whelher or riet-a lawsull is’ Gomimieiiced ag partofthe.cotedtionor enforcement
process,

IV. DEFAULT

[fany of the tollawing events of default oocur, this Note and all obligations of the Borrower to
the Holder hereunder, shall become due immediately, without. demand or notice:

F) the failure of the Borrower lo make any Payment in full, when due:

2) the liquidation, disselution, ingompetency or death of tle Borrower;

3) the termination orleparture of Haulsee and/or Vaiiatta es principal of the Borrower (encti
a “Principal”), or amuterial change. in either Principal's role or responsibilities with; réspect
to te Borrawer or r

3) the filing of bankruptcy proceectings involving the Burrower or either Principal as a
debtor:

4) the application for the appointment of'a receiver for (he Borrower or either Principal:

5) the making of a genera! assignment for the benefit of the Borrower's or either Principal's
creditors;

6) the insolvency of the Borrower or either Principal;
Ta misrepreseittation ‘by the Borrower or either Principal to the Holder for the purpose of

obtaining orextending credit; or

”

SRR gt eee |g eens |b ohe m GSatid a ewe eeenedeen —_ Shhuenpeey ©

EXHIBIT D - Page 3 of 14

 

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 45 of 64 PagelD# 50

4

8) the occurrence of a Change of Control (at which time, for the avoidance of doubt, the
Holder will be entitled to exercise its Option).

V. REPRESENTATIONS AND WARRANTIES

Bach of the Borrower and VanHaulsee Limited, a Virginia corporation, and wholly awned
subsidiary of the Borrower (the “Subsidiary”) hereby represent and warrant to the Holder that:

1) tis Virginia corporation duly organized, validly existing and in good standing under
the laws of the Commonwealth of Virginia;

2) St has all requisite corporate power and authority to execute and deliver this Note and to
perform Its objigations hereunder and it’s execution, delivery and performance of this
Note has been duly authorized by all necessary corporate aciion so that this Note
constitutes the legal, valid and binding obligation of the Borrower and the Subsidiary;

3) The Subsidiary is the sole subsidiary and sole affiliate of the Borrower;

4) The Borrower is the sole owner of the authorized and outstanding shares of the
Subsidiary;

5) There are no liens on any all or any portion of the Patent Collateral;

6) All of the information included in Exhibit C hereto is true, correct, complete and accurate
in all respects and does nat contain any untrue or incorrect statement or omit to slate any
fuel necessary to make the statements contalned therein not misleading. -

VI. SEVERABILITY OF PROVISIONS

If any onc or more of the provisions of this Note are determined to be unenforcenble, in whole or
in part, for any reason, the remaining provisions shall remain fully operative.

Vil. MISCELLANEOUS

Al! Payments shall be paid in the legal currency of the United States, The Borrower waives
preseutment for payment, protest, and notice of protest and demand of this Nate,

No delay in enforcing any right of the Holder under this Note, or assignment by the Holder of
this Note, or failure to accelerate the debl evidenced hereby by reason of a Payment default or
the acceptance of'a pasi-due Payment shall be construed in any way ag a waiver of the right of
the Holder to thereafter ifisist upon strict compliance wilh Me tess of this Note without notice
being given to the Borrower. Allrights of the Halder under this Note ave cumulative and: may be
exercised concurrently or consecutively at the Holder’s option. This note may aot be amended
without the written approval of tte Holder,

VIN. SECURITY

As sccurily for its obligations under this Note, the Borrower and the Subsidiary, each Principal

and any other etitity herenfter formed by either Principal, ar of which cither Principal is or becomes

o member or shareholder. or holds any other form of equily thterest with respect thereto
“

 

 

EXHIBIT D - Page 4 of 14

 

 

 
 

 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 46 of 64 PagelD# 51

. (collectively the “Grantors”), hereby grants to the Holder a continuing security interest in and
general lien upon each of the following, whether now existing or herealter acquired: each patent
and patent application filed by or on behalf of any Grantor with respect to the can manufacturing
industry, including, without limitation, oach patent application described on Exhibit B, together
with any reissues, continuations, or extensions thereof and all goadwill associated (herewith and
all products and proceeds of the foregoing, including, without limitation, any claim by any Grantor
against third parties for past, present or future infringement of any such patent ov patent application
and any and all claims and causes of action against third parties, arising from or wilh respect to
any of the foregoing, whether accruing befure, on and/or after the date hereof, including all rights
to and claims for damages, restitution and injunctive and other legal and equitable relief for past,
present and future infringement, dilution, misappropriation, violation, misuse, breach or default
throughout the world, with the sight but no obligation to sue for such legal and equitable relief and
to collect, or othenvise recover, any such damages (collectively, the “Patent Collateral”),

Rach Grantor, as applicable, agrees to keep the Holder informed of any and all developments or
changes wiih respect to the Patent Callateral, including, without limitation, progression through
the USPTO patent application process and the filing of any new application or registration of any
pilent or patent application included in the Patent Collateral. Each Grantor further agrees and
acknowledges that the Holder shall have the ability to review and audit any records of each Grantor
with respect to the Patent Collateral and shall be éntitled to make inquiries of each Grantor and
their agents with respect lo the Patent Collateral.

In addition, the Grantors will not do any act, nor omit to de auly act, whereby the Patent Collateral
may become invalidated, unenforceable, avoided or avoidable without the prior wrilten consent of
the Holder and shall notify the Holder immediately if it knaws or has reason to know of any reason
by any or all of the Patent Collateral may become canceled, invalidated, avoided ar avoidable,

In addition, each Grantor acknowledges and agrees that upon execation of this Note and at any
time thereafter, the Holder is permitted to (i) file security agrgoments and any ofher necessary
documentation with the USPTO to protect the Holder’s security interests in any and all Patent
Collateral and (if) file Uniform Commercial Code (UCC) linancing statements (and any renewals
or amendments (hereto) in Virginia and Georgia and any other necessary sintes to veflect the
Holder’s security interest in the Patent Collateral,

IX. GOVERNING LAW

This Note shall be governed by and construed in accordance with the laws of the Commotnvealth
of Virginia without regard to contliel or choice of law principles,

[SIGNATURES FOLLOW]

 

EXHIBIT D - Page 5 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 47 of 64 PagelD# 52

-

IN WITNESS WHEREOF, this Note has been executed and delivered in the manner prescribed
by Jaw as of the date first written above,

BORROWER:
Straight Line Drive © Incorporated

cape oe
ies Vanalia, Chief Gpataing figs

 

Share Holder:
Straight Line Dr ive. ncorncre

   
 

ge,

Lee Vanatla”

Share Holder:
Straight Line Drive Incorporated

—_—,,

By: Ven hauls o

Dos Haulsee

 

‘SUBSIDIARY:

Vantlaulsee limited

   

By: Straight Line Drive, jp lis sale 3 ee

 

A = ms 2, Vena”
Title: CERES
HOLDER: |

Evergreet Capital, lt:

Be;
Brad Smith, GiieT €)

 
 
 

 

Upon execution of the Note wire finds to:
Bank of America

Rigi 026009593 SS Wes” Genteo"g
Avcnunt#334048055016 |
| 3/0419

— ee ne

 

EXHIBIT D - Page 6 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 48 of 64 PagelD# 53

FINANCIAL MODEL: A

YEARS: 2.4093185 FIP = 4.333333496 |
AIF= . 0.029999985 |
PERIOD: 4 AIP= 0.039999985
RATE%: 42,0000% NOTE: $260,000.00
|
|
PAYMENT SCHEDULE: |
PMT BEGBAL INTEREST PAYMENT PRINRED  ENDBAL |
Wi S144 1 $250,000.00 $2,500.00 $10,000.00 «$7,800.00 $242,500.00
2 $242,500.00 $2,425.00 $10,000.00 —«$7,875.00 $234,925.01
3 $234,925.01 $2,349.25 $0,000.00 —«§7,850.75 $227,274.26
4 $227,274.26 $2,272.74 $10,000.00 —«$7,727.28 $219,547.01
& $249,547.01 $2,195.47 $10,000.00 «$7,804.53 $211,742.48
6 $211,742.48 $2,117.42 $10,000.00 «$7,882.57 $203,859.91
7 $203,859.91 $2,038.60 $10,000.00 «$7,961.40 $195,098.51
8 $195,398.51 $1,968.99 $10,000.00 «$8,041.01 $187,857.50
9 $187,857.50 $1,878.58 $10,000.00 «$8,421.42 $179,736.08

 

$179,736.08 $1,797.36 $10,000.00 $8,202.64 $171,533.44 |

$171,533.44 $1,715.33 $10,000.00 $8,284.66 $163,248.78

$163,248.78  $4,632:49 $10,000.00 $8,367.51 $154,881.27
$24,881.23 $119,999.96 $98,118.73

$154,331.27 $1,548.81 $10,000.00 $8,454.18 $146,430.09
$146,430.09 $1,484.30 $10,000.00 $8,535.70 $137,894.39
15 $137,894.39 $1,378.94 $10,000.00 $8,621.05 $129,273.34
16 $129,273.34 $1,292.73 $10,000.00 $8,707.26 * $120,566.08
1? $120,566.08 $1,205.66 $10,000.00 $8,794.34 = $141,771.74
18 $191,771.74 $1,117.72 $10,000.00 $8,882.28 $102,889.47
19 $102,889.47 $7,028.89 $10,000.00 $8,971.10 $93,918.36

 

 

   

20 = $93,918.36 $939.18 $10,000.00 $9,060.81 $84,857.55
21 $84,857.55 $848.58 $10,000.00 $9,151.42 $75,706.13
22 = $75,706.13 $787.06 $10,000.00 $9,242.94 $66,463.19
» a. 23 $86,463.19 $664.63 $10,000.00 $9,335.36 $57,127.83 |
2/15/22. 24 $57,127.83 $574.28 $10,000.00 $9428.72 $47,699.44
, 25 $47,699.11 $476.99 $10,000.00 $9,523.01 $38,176.14
26 $38,176.11 $381.76 $10,000.00 $9,618.24 $28,557.87
27 $28,567.87 $285.58 $10,000.00 $9,714.42 $18,843.45
28 $18,843.45 $188.43 $10,000.00 $9,811.56 $9,031.89.
5h Lo fxg 22 © $9,031.89 $90.22 $10,9808p"~ $0,909.68 . Ygsz7-78)
Ficse. | OGLE a2,
OggeT

EXHIBIT D - Page 7 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 49 of 64 PagelD# 54

E X47 &

g. Patent Appticsizions:

    

" §-Drive: U.S. Patenl Application Serial Noi 62/342.844 filed fay 27. 201
Serial No. 15/607,547 Ted May 26: 201

————s

U5, Patent App wean

a tin

 

 

 

 

EXHIBIT D - Page 8 of 14

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 50 of 64 PagelD# 55

ibvaked Staten Patan’ and Traderaarh Oyfee.

 

Home | Siva Fedex | search | Guides | Contacts | aitestness | 28is olacts | News | Hety

Electronic Patent Assignment System

Confirmation Receipt

Your assignment has bean recelved by the USPTO,
The coversheet of the assignment is displayad below:

 

 

 

 

_ PATENT ASSIGNMENT C

 

   

 

 

OVER SHEET

 

 

 

Electronic Version v1.1
Stylesheet Version v1.2

fore baseband iriereni chinensis then ehepreremmr tn nt iis deters namin is ns ., i Se
SUBMISSION TYPE: | NEW ASSIGNMENT

NATURE OF CONVEYANCE: | ASSIGNMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

CONVEYING PARTY DATA

Native Execution Date
DONALD HAULSEE 01/25/2017
RECEIVING PARTY DATA

LINE DRIVE, INC.
E BLUEP DRIVE

 

 

 

 

PROPERTY NUMBERS Tofal: |

 
 

Property Type _ Number

 

 

Application Number: 62342844 -
CORRESPONDENCE DATA
Fax Number: (770)804-0900
Phone: 678-361-4915
Emall: swigmore@srislaw.com,docketing@sristaw.com

Correspondence will he sent to ihe e-uall uddtasestisty Uf that te aneuecesspul, tl will ba sent using o fax

nntiher F proviteds Uf tial te unsuccessful, itil be sant via US: Mall,

 

EXHIBIT D - Page 9 of 14

 

 

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 51 of 64 PagelD# 56

“Correspondent Name: SMITH TEMPEL BLAHA LLG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address Line t: TWO RAVINIA DRIVE .
Adtress Line 2: SUITE 700
Address Line 4: ATLANTA, GEORGIA 30346
ATTORNEY DOCKET
NUMBER: 05053.000111 - SPW
NAME OF SUBMITTER: STEVEN P. WIGMORH, REG, NO. 40,447 |
Signature: - ASPW/
Date: 02/16/2017

Total Attachments: 2 °
source~CONFIDENTIAL - PROV ASSIGNMEN' - FROM HAULSERE TO STRAIGHT LINE-"

 

 

 

NOTARIZED - 25JAN2017#paget tif
source=CONFIDENTIAL - PROV ASSIGNMENT - FROM HAULSEEE TO STRAIGHT LINE -
NOTARIZED - 25JAN20) T#page2.tif

 

RECEIPT INFORMATION
EPAS ID: PAT4278606

 

Receipt Date: 02/16/2017

 

 

 

 

1 -HOME | INDEX} SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT

EXHIBIT D - Page 10 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 52 of 64 PagelD# 57

SLD Inc.

 

Memo

To: Brad Smith
From: Lee Vanatta
cc:

Date: 03/08/2018

Res Organization

 

¢ VanHaulsee LTD is a wholly owned subsidiary of Straight Line Drive

« It was formed to separate the patents. (this is done in ‘case a potential acquirer is only
mechanical (ié. Drivé- patents) fot alectrical/mechanical redraw system.

« Please note that in the latest contract within the Crown system VanHaulsee fs included

as a party to the contract. Therefore the revenue from this patent (still In process) will
come to Straight Line Drive,

¢ {thas also been contemplated that it would be the vehicle to pursue other SIC codes for
the patents. In the current contract with the Crown family of companies the only SIC
available for Crown in the 1* right of refusal is carimaking.

Complete Structure is as follows.

e SLD Inc. Don Haulsee CEO, Lee Vanatta COO Corporate Secretary
* VanHaulsee LTD. Lee Vanatta CEO, Corporate Secretary, Don Hauisee COO

EXHIBIT D - Page 11 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 53 of 64 PagelD# 58

Exiti7 C2

SLD Inc.

 

Memo

To: Brad Smith
From: Lee Vanatta
cc!

Date: 3/9/2018 *

Re: SLD Financials

 

The financials for SLD are still In, process for 2017 tax returns.

e | have attached the jJatest AR and AP

¢ There are no convertible debentures on SLD's books

e There is approximately $300,000 in long term debt.on the books. This is interest free
long term loans from principles (Haulsee/Vanatta) for start up costs. Patent legal work,
first machine which ran at Ball Container, demonstration machine (which is what sold
Crown and will be on display at Cannex China). Other than that there is no debt on
books. ;

e Billing for 2018 included $188,000 for CMB for development, 9 x $5300 for royalties from
Wissota Tool and Machine, $60,000 from Ball Container Corp. for 1 unit.

EXHIBIT D - Page 12 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 54 of 64 PagelD# 59

 

Memo
To: Lee Vanatta
From: Don Haulsee
cc:

Date: * 7/3(2017

Re: Revised Capitalization Table

Shareholder . umber of
Don Haulsee
200.
10.Shares
Brenna Haulsee 0 Shares
rah Morrison O Shares
Cc Haulsee 10
Kevin Ha 10 Shares
Laura
Sean Vanatta
| shares
2 Shares
an 2
Sharés
‘Jeff 2
Norwood 2
Vanatta
Steve { 2 Shares
5
T 0

 

EXHIBIT D - Page 13 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 55 of 64 PagelD# 60

Corporate Resolution Straight Line Drive Inc.

The officers of Straight Line Drive Inc. (SLD) (a Virginia Corporation) hereby resolve to award
shares of SLD to the following: ,

Haulsce
Sara Morrison
Chris Haulsee
Kevin Haiti

n Vanatta withheld for of 21

Elliot Vanatta:
Alison Lamb
; Lamb:
Justin Lamb Jr. |
Rice:
Amanda

 

This action is hereby resolved on this 20" day of January 2017.

Donald R Haulsee President

Lee L Vanatta

EXHIBIT D - Page 14 of 14

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 56 of 64 PagelD# 61

EXHIBIT E
 

 

 

Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 57 of 64 PagelD# 62

 

~~ 219010060--1 1113/24 )
EXHIBIT E-Pagelof2 2049 ANNUAL REPORT

 

(See) COMMONWEALTH OF VIRGINIA
fe STATE CORPORATION COMMISSION
Re REINSTATE Ea ae
q nana A a4ae
Ot
4. CORPORATION NAME a DUE DATE:

 

 

 

Straight Line Drive Incorporated
CORPORATE ID.: 0813443-9

2. VA REGISTERED AGENT NAME AND OFFICE ACDRESS: DIRECTOR,

R HAULSEE
ToS EAGLE BLUFF ORIVE 5. TOTAL NUMBER OF AUTHORIZED SHARES:
CLAREMONT VA 23899 1,000
ie
v
3. CITY OR COUNTY OF VA REGISTERED OFFICE:
190 - SURRY COUNTY

4, STATE OR COUNTRY OF INCORPORATION:
VA - VIRGINIA

Changes to items 1 through 5 above cannoli be accomplished on this annual report form and will require a separate filing(s), Carefully
read the enciosed instruction sheet. Visit our website at scc.virginia.gov/elkfonmiee_aspx or contact the Clerk's Office. Type or print in

8900TEETZ

 

 

black only.

6. PRINCIPAL OFFICE ADDRESS:
| © Mark this box if address shown below is correct If address is blank or incorrect, add or correct below,
; | ADDRESS: 135 EAGLE BLUFF DRIVE ADDRESS:

CITY/ST/ZIP: CLAREMONT VA 23899 CITY/ST/ZIP:

 

 

 

 

7. DIRECTORS AND PRINCIPAL OFFICERS: — anieirectors and principal officers must be listed.
An individual may be designated ss bath a director and an officer,

 

 

_ Mark appropriate box unless area below is blank: tf information al lower left Is Incorrect or blank, pleasa mark appropriata box
SBSJnformation is correct) information Is incorrect C] Detete.information.| and enter information below: L]Correction C) Addaion () Replacement
OFFICER &J DIRECTOR [X ] OFFICER [] DIRECTOR|_|
NAME: DON R HAULSEE NAME:
TILE: DIRECTOR /Pr ec). at TYTLE:
ADDRESS: 135 EAGLE BLUFF DRIVE ADDRESS:
CITY/ST/ZIP: CLAREMONT VA 23899 CITY/STIZIP:

 

 

 

 

    

 

    

ATURE OF CIRECTOR/OFFI
LISTED (N THIS REPORT

iis a Class 1 misdemeanor for any persan to sign a document that is false in any material respect with Intent that the document be delivered to the
Commission for filing.

CISRXW

 

a all

 
Case 3:20-cv-00779-REP Document 1-1

Filed 10/06/20 Page 58 of 64 PagelD# 63

 

 

 

¥

EXHIBIT E - Page 2 of 2
2019 ANNUAL REPORT CONTINUED

CORPORATE NAME:
Straight Line Drive Incorporated

7. DIRECTORS AND PRINCIPAL OFFICERS (continued):

219010060--11/13/201

DUE DATE:
SCC IDNO.: 0813443-9

Ail directors and principal officers must be listed.
An individual may be designated as both a director amd an officer,

 

atk Bppropitaie bax unless aréa-below is blank:
Information is correct D1 Iitformation is incorrect Cetete information

if information at lower left Is Incorrect or biank, please mark appropriate box
and enter information below: F]Corection Oladdition OReptacement

 

OFFICER [] DIRECTOR [X_]
NAME: LEE L VANATTA

Tme: DIRECTOR
121 CATALINA DRIVE
cirvsTizip: SAVANNAH GA 31328

ADDRESS;

OFFICER [TJ DIRECTOR [_]
NAME:

TITLE:
ADDRESS:

CITWST/ZIP:

 

Mark appropriate box unless area betow is blank:
Oiinformation is correct O information is incorrect Oldetete Information

if information at tower left is incorrecil or blank, please mark appropriate box
and enter information below. CI correction Claddiion UO)Replacement

 

dase or ame ee pees

OFFICER [] DIRECTOR [_]
NAME:

TITLE:
ADDRESS:
CITYISTIZIP:

OFFICER (_]DIRECTOR [(}
NAME:

TITLE:
ADDRESS:
CITYISTIZIP:

 

omens

Mark appropriate box unless area below is diank:
Otnformation is correct. C1 Information is incorrect Opelete information

‘finformation at lower laft Is incorrect or blank, please mark appropriale box

 

OFFICER [] DIRECTOR []
NAME;

TITLE:
ADDRESS:
CITWISTEZIP:

and enter information below: C) Correction Daadition CReptacement
OFFICER ([) OIRECTOR [_}

NAME:

TITLE:

ADDRESS:

CITV/STIZIP:

 

Mark appropriate box unless area below is blanic
D? information is correct 1) information is incorrect Cloeteta Information

if Information st lower left is incorrect or blank, pleasa mark appropriate box
‘and enter information below: C] Conmecsion Oaggation UO Repiecement

 

OFFICER [J DIRECTOR [_]
NAME:

TITLE:

| ADDRESS:

CITY/ST/ZIP:

 

OFFICER [] DIRECTOR [_]
NAME:

TITLE:
ADDRESS:

CITYFSTIZIP:

 

 

 

Q900TOEBTE

 

 
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 59 of 64 PagelD# 64

EXHIBIT F
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 60 of 64 PagelD# 65

 

Commonwealth of Virginla
«State: Corporation Commission
Offica af the Clark
Entity.ID: 08134439.
Filing Number:'200723888767
Filing Oata/Time: 07/23/2020 12:14 PM
Effective Datel Time:'07/23/2020-12:14 PM

 

 

 

 

 

Entity Name: Straight Line Drive Incorporated Entity Type: Stock Corporation

Entity ID: 08134439 Formation Date: 01/06/2017
Jurisdiction: VA

Total Shares: 1000

 

RA Type: Individual RA Qualification: Director of the Corporation

Registered Office 135 EAGLE BLUFF DRIVE,
Name: DON R HAULSEE Address: CLAREMONT, VA, 23899 - 0000, USA

 

Locality: SURRY COUNTY

 

 

  
   

     

Principal Office Addres:

Address: PO Box 400, CLAREMONT, VA, 23899 - 0400, USA

by (Sd ae Con a Se F
Pourolpal ialormnation

   

T No Officers: If the corporation does not have officers because an organizational meeting has not been held.

T No Directors: If the corporation does not have directors because (i) initial directors were not named in the articles of
incorporation and an organizational meeting of the corporation has not been held or (ii) the board of directors has been
éliminated by a written agreement signed by all of the shareholders, or by the adoption of provision in the articles of
ih¢orporation or bylaws that was approved by all of the shareholders.

Title Director Name Address

; PO Box 400, CLAREMONT,
DIR/PRES Yes Donald Ray HAULSEE VA, 23899 - 0400, USA
Chief Financial Officer Yes Charles Morrison 4314 Cary Street Road,

Richmond, VA, 23221, USA

 

 
   

Sighature intomnatior

Date Signed: 07/23/2020

 

| Printed Name Signature Title
Donald Ray Haulsee Donald Ray Haulsee CEO

EXHIBIT F - Page 1 of 1
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 61 of 64 PagelD# 66

EXHIBIT G
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 62 of 64 PagelD# 67

 

‘CommonwWoalth 6f Virginia

‘Stata Cor anon Commission

Office: of lark

Entity 1D: Detgesg8.

Fiting Number: 200729809704

Filing Date/Time: 07/29/2020 01:36 PM
Effective Date/Time: 07/29/2020 01:36 PM

 

 

 

 

 

Entity Name: Straight Line Drive Incorporated Entity Type: Stock Corporation

Entity ID: 08134439 Formation Date: 01/06/2017
Jurisdiction: VA
Status: Active

Total Shares: 1000

red Agant information

 

‘RA Type: Individual RA Qualification: Director of the Corporation

Registered Office 135 EAGLE BLUFF DRIVE,

Name: DON R HAULSEE Address: CLAREMONT, VA, 23899 - 0000, USA

 

 

‘Locality: SURRY COUNTY

 

 

ddress: PO Box 400, CLAREMONT, VA, 23899 - 0400,. USA

      
    
   
  
  

Principal nformatioe
No Officers: if the corporation does not have officers because an organizational meeting has not been held.

T: No Directors: If the corporation does not have directors because (i) initial directors were not named in the articles of
incorporation and an organizational meeting of the corporation has not been held or (ii) the board of directors has been
eliminated by a written agreement signed by all of the shareholders, or by the adoption of provision in the articles of
eas or bylaws that was approved by all of the shareholders.

Name Address
PO Box 400, CLAREMONT,

  
 

Director

         
  

DIR/PRES Yes Donald Ray HAULSEE VA, 23899 - 0400, USA
3829 Covesice Court,
Yes Charles Smith Louisville, TN, 37777 - 0062,
USA

 

Signature intomn

Date Signed: 07/28/2020

 

Printed Name Signature
Donald Ray Haulsee Donald Ray Haulsee CEO

 

 

EXHIBIT G - Page 1 of 1
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 63 of 64 PagelD# 68

EXHIBIT H
Case 3:20-cv-00779-REP Document 1-1 Filed 10/06/20 Page 64 of 64 PagelD# 69

 

 

 

 

 

Siralght Line Drive
BALANCE SHEET
As of Decamber 44, 2017
: a = aut.
a = = — Jee
“Currant Asset
Bark Accounts:
BofA Core Checting « 1086 111e5a4
Gusinesa Advantage Ghk 16016) arr.
‘Total Baie AcoountD 616.895.06
Acoaunis Rropeivable
Acoopnis Feoetvabla (AIA) 8,200.00
Total Accouta Facatvabia 85,200.90
Ceher Current Aumele
NR Miacelaneous O00
(ventory Agoel 40,811 68
Total Other Ourrard Angas, opie so
Tolal Durrant Asaets. e70,981.68
Fired Assets.
Machinery & Equipment 34,184.78
‘Total Foted Assata toateiza
TOTAL ARSETS B04 778.04
: a .
Lsbithen
Gurren Lisbon
Azoounts Payasia
Ancounts Payable (VP) 12,002.60
Toll Accounts Paytble: $12,088.60
Other Current Liskin
Amanued Satestoo ‘770,500.00
Nota Payetia 100,000.00
Intereet Payelse 4,187.00
‘Tota Note Paysbla 104,107.00
Total Other Currant Ustitten garaea7.co
Total Current Liabittew p266,708 60
‘Tolel Labingss p208, 720 50
Equky
Opsniig Batance Equity 20,738.00
Ralained Ewmings
Nel income -F16098.16
Total Equity $-161 853.10
TOTALLIASLITIES AND EQUITY 6104,778.4
Accel Baste Wodneudey, May 2, 2b i CPD AM GATT nw

 

EXHIBIT H - Page 1 of 1
